        CASE 0:20-cv-02250-WMW-TNL Doc. 48 Filed 12/02/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Paula M. Overby,                                     Case No. 20-cv-2250 (WMW/TNL)

                            Plaintiff,
                                                ORDER DENYING MOTION TO
       v.                                               VACATE

Steve Simon in his official capacity as
Minnesota Secretary of State, et al.,

                            Defendants.


       This matter is before the Court on Plaintiff Paula M. Overby’s motion to vacate

this Court’s November 10, 2020 order, which denied Overby’s motion for declaratory

relief. (Dkt. 40.) In support of her motion to vacate, Overby argues that she lacked

notice of the Court’s November 2, 2020 order to show cause. The Clerk’s Office sent

Overby notice of the November 2, 2020 order to show cause by mail. And Overby

received e-filing privileges, including access to the electronic docket, before the show-

cause deadline. Because Overby was on notice of the order to show cause, yet failed to

respond, Overby’s motion to vacate, (Dkt. 40), is DENIED.


Dated: December 2, 2020                               s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
